Citation Nr: 1611545	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating, greater than 40 percent, degenerative disc disease of the lumbar spine, at L3 through L5, with spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.J.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Navy from August 1987 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in August 2013; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the issuance of the most recent supplemental statement of the case in June 2014, additional evidence has added to the claims file which is relevant to the Veteran's appeal for a higher rating for degenerative disk disease of the spine, including a November 2015 VA examination report regarding the spine.  While the evidence was considered in a January 2016 decision that, in pertinent part, granted higher ratings for sciatic nerve radiculopathy; the decision did not consider whether the evidence supported the claim for a higher rating for degenerative disc disease of the lumbar spine.  Neither the Veteran nor his representative waived initial RO review of this additional evidence, see 38 C.F.R. § 20.1304(c) (2015), and the Veteran perfected his appeal prior to February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial Agency of Original Jurisdiction review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013). 


Accordingly, the case is REMANDED for the following action:

The RO should review the record, and if any benefit sought on appeal for which a notice of disagreement has been filed, remains denied - including an increased rating for degenerative disc disease of the spine - the appellant and representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

